Citation Nr: 1013842	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  04-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including as secondary to the service-connected 
residuals of a left knee injury.

2.  Entitlement to service connection for a low back 
disability, including as secondary to the service-connected 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from February 1980 until March 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board initially considered and denied the appeal in a 
December 2006 decision.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in July 2008, the Court 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's December 2006 decision.  The 
terms of the Joint Motion for Remand were incorporated by the 
Court in its order, and were thus binding upon VA, including 
the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

After considering the Joint Motion, the Board remanded the 
claim for further development in December 2008.  The Board 
remanded the claim, in part, to obtain records from the 
Social Security Administration.  The RO/Appeals Management 
Center (AMC) requested the records and received a negative 
response.  As will be explained in detail below, the Board 
finds that further attempts to locate these records would be 
futile, and the Board is satisfied that there was substantial 
compliance with the remand directive. See 38 C.F.R. § 
3.159(c)(2) and (3). Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").

After the most recent November 2009 supplemental statement of 
the case, the Veteran submitted additional evidence in 
February 2010.  The Veteran also submitted a written waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The evidence demonstrates that the service-connected 
residuals of a left knee injury caused or aggravated the 
currently diagnosed patellofemoral syndrome of the right 
knee.

2.  The evidence demonstrates that the service-connected 
residuals of a left knee injury caused or made worse the 
degenerative joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
patellofemoral syndrome of the right knee have been 
approximated.  38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

2.  The criteria for a grant of service connection for 
degenerative joint disease of the lumbar spine have been 
approximated.  38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns

As an initial matter, the Board notes this claim was 
previously remanded for additional development to be 
performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that compliance with remand instructions is 
neither optional nor discretionary.  The Court further held 
that the Board errs as a matter of law when it fails to 
ensure compliance with remand orders.

The Board initially denied the claim in December 2006.  As 
noted in the introduction, the Veteran appealed the Board's 
December 2006 decision to the Court.  The Joint Motion 
indicated VA failed to obtain VA records and also directed 
that an updated VA examination should be provided.  
Significantly, the Joint Motion for Remand never mentioned 
SSA records.  

Upon review of the Joint Motion for Remand and 
reconsideration of the claim, the Board discovered a December 
2004 letter from a private attorney requesting medical 
records to support the Veteran's claim for Social Security 
Disability benefits.  There was no indication in this letter 
that any of the currently claimed conditions formed the basis 
of the SSA claim.  Although the Veteran did not specifically 
argue the relevance of these documents, given the fact that a 
remand for further development was required by the July 2008 
Joint Motion, the Board also included a directive to obtain 
the SSA file. 

Upon remand, the AMC obtained the VA file, afforded the 
Veteran a VA examination and requested Social Security 
Disability records on January 12, 2009.  A response dated 
January 26, 2009, reflected Social Security was unable to 
locate the medical record.  A subsequent search on the SHARE 
system reflected the Veteran had a Social Security Claim 
which was denied.  A Formal Finding on the Unavailability of 
Records was created and associated with the claims file on 
January 28, 2009.  

Although the Board is required to ensure compliance with 
remand orders, it is substantial compliance, not absolute 
compliance that is required. See Dyment v. West, 13 Vet.App. 
141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more that substantially complied with the Board's remand 
order").  Additionally, while there is a duty to obtain 
relevant records from government agencies, VA does not need 
to continue searching for records that do not exist or when 
it is clear that further efforts to obtain those records 
would b futile. 38 C.F.R. § 3.159.  In this case, AMC 
requested the SSA records and received a negative response.  
The AMC provided a further search on the SHARE system which 
did not yield a more detailed response.  Thus, the AMC 
substantially complied with the Board's directive of 
requesting the SSA file.

The Board notes, however, that the AMC never advised the 
Veteran in a specific letter that the SSA file was 
unavailable as required under 38 C.F.R. § 3.159.  
Accordingly, the Board considered whether to remand to 
provide adequate notice.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In the present case, however, the Board finds 
that the error in notice is not prejudicial and an additional 
remand for this notice would result in further delay of 
adjudication of the claim and would not benefit the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

Specifically, in this matter, although no individualized 
letter was provided, the AMC noted the unavailability of the 
SSA file on the May 2009 and November 2009 supplemental 
statements of the case (SSOC).  The May 2009 and November 
2009 SSOCs reflect that a negative response was received from 
SSA and that a Memorandum concerning the unavailability of 
the records was created.  In other words, there was some 
notice to the Veteran that his SSA file was unavailable.  
Significantly, the Veteran has had representation throughout 
the duration of the appeal. Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  
Furthermore, in a subsequent June 2009 letter, the Veteran's 
attorney referred to the evidence section of the May 2009 
SSOC, which was the area that listed the SSA records.  
Significantly, the attorney never indicated further attempts 
to obtain the SSA file should be made.  

Additionally, the Veteran and his representative have never 
argued the records concerned his right knee or low back.  
Although the Veteran applied for SSA benefits, he never 
indicated that the claim was based upon the same disabilities 
for which he currently seeks service connection.  The 
December 2004 letter requesting VA records never indicated 
the SSA claim involved the right knee or low back.  Most 
significant, even after reviewing the May 2009 SSOC, neither 
the Veteran nor his attorney indicated these records were 
relevant to the present claim. Golz v. Shinseki, 530 F.3d 
1317 (Fed. Cir. 2010)(when a SSA decision pertains to a 
completely unrelated medical condition and the Veteran makes 
no specific allegations that would give rise to a reasonable 
belief that the medical records may nonetheless pertain to 
the injury for which the Veteran seeks benefits, relevance is 
not established).  

The Board finds that the AMC substantially complied with the 
December 2008 remand order.  Given the unsuccessful attempts 
by VA to obtain his complete SSA records, the Board finds 
that additional attempts to obtain these records would be 
futile. See 38 C.F.R. § 3.159(c)(2) and (3).  To the extent 
that any further effort towards obtaining such records could 
be conducted, the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim. 
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

It has further been held that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In the present case, 
to remand the case another time would only further delay 
adjudication of the claim and would be unlikely to obtain the 
relevant records.

Finally, as is discussed below, the evidence of record is 
sufficient to grant the claims, and as such, obtaining the 
SSA records would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2003, November 2003, 
February 2005, July 2008 and January 2009 that fully 
addressed all notice elements.  All of the letters advised 
the Veteran how to substantiate the claims and informed the 
Veteran of what VA would seek to provide and what evidence 
the Veteran should seek to provide.  Additionally, the 
January 2009 letter informed the Veteran of how VA determines 
disability ratings and effective dates.  The RO has obtained 
the service treatment records, VA outpatient treatment 
records and private medical records.  The Veteran submitted 
private medical records in support of his claim.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) evidence of a 
current disability, (2) evidence of an inservice incurrence 
or aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

Right Knee

The Veteran seeks service connection for a right knee 
disability and specifically argues that his altered gait 
after left knee surgery caused his current right knee 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed.

The Veteran has a current disability of right knee 
patellofemoral syndrome as noted on the October 2009 VA 
examination.  Additionally, private and VA medical records 
reflect diagnoses of focal chondral defect and prepatellar 
bursitis.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service treatment records include treatment for the right 
knee.  Specifically, a July 1980 orthopedic consultation 
reflects the Veteran was seen for complaints of the right 
knee giving way.  After clinical examination, the physician 
diagnosed a dislocated right patella.  A follow-up 
consultation the following day reflects the Veteran reported 
a chronic history of right knee subluxation.  The Veteran was 
advised to perform quad strengthening exercises.  Subsequent 
records suggest the right knee subluxation appeared to 
resolve.  While the Veteran reported a history of trick or 
locked knee on the February 1982 report of medical history, 
he explained this referred to intermittent problems with the 
left knee related to a skiing sprain.  Significantly, the 
February 1982 examination performed in connection with the 
Veteran's separation from service described the lower 
extremities as normal and noted no defects or deformities.  

Additionally, as noted above, the Veteran has alleged his 
right knee disability was caused by the left knee disability.  
In this regard, the record clearly reflects the Veteran is in 
receipt of service-connection for left knee total knee 
arthroplasty, formerly evaluated as a medial meniscus tear of 
the left knee with lateral instability and also for 
degenerative joint disease of the left knee.  Therefore, the 
final element is whether there is competent evidence linking 
the currently diagnosed patellofemoral syndrome of the right 
knee to either the right knee symptoms noted in service or 
the service-connected left knee disabilities.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, as noted above, in 
certain cases, competent lay evidence may satisfy any of the 
required elements.  "Competent lay evidence" is defined as 
any evidence not requiring that the proponent have 
specialized education training or experience but is provided 
by a person who has the knowledge of facts or circumstances 
and conveys matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).

In this regard, the Veteran was afforded a VA examination in 
February 2004.  During this examination, the Veteran 
explained the left knee was injured in 1981 and the right 
knee and lower back began bothering him in 2001.  The Veteran 
indicated the condition had a gradual onset and alleged it 
was due to an injury but did not know of any specific injury 
that caused it.  After reviewing the medical records and 
examining the Veteran, the examiner concluded there was no 
pathology to render a diagnosis.  The subjective factors were 
periodic pain of the knee that started in the lower back but 
there were no objective factors.  The examiner concluded it 
was medically impossible to relate the right knee to the left 
knee.  He explained the left knee sustained an obvious 
significant injury; however, this would cause him to have 
less activity of the right knee and less trauma to the right 
knee over the years.  An addendum reiterated it was medically 
impossible to relate the condition to the left knee injury 
since there was no pathology of the right knee.    

An April 2008 VA outpatient treatment record noted the 
Veteran complained of pain in the right knee which increased 
over the prior two years.  He denied any trauma to the knee 
and localized the pain to the outside of the right knee.  
Pain was worse at night.  He denied locking but described 
clicking and popping.  The Veteran indicated he felt the pain 
was caused by using the right knee for most weight bearing 
prior to having the left knee replaced.  The assessment was 
right knee pain and the physician did not provide an opinion 
as to the etiology.

A February 2009 statement of a private physician related that 
the Veteran complained of bilateral knee and lower back pain.  
The physician related he reviewed a complete medical record 
and VA claims file.  After considering the Veteran's reported 
history and symptoms and examining the Veteran, the physician 
concluded the Veteran had recurrent right knee patellar 
subluxations and swelling secondary to the service total left 
knee replacement.  The physician explained that without any 
trauma to the right knee, it was without question the chronic 
subluxation of the right knee developed secondary to the left 
total knee replacement and disability.  

The Veteran was afforded a VA examination in May 2009 to 
assess the presence and etiology of any current disability.  
The examiner reviewed the medical records and considered the 
Veteran's complaints and reported history.  The examiner 
concluded the Veteran had prepatellar bursitis and loss of 
articular cartilage predominantly in the patellofemoral 
compartment.  The examiner concluded it was less likely than 
not that the current right knee prepatellar bursitis was 
secondary to the left knee degenerative joint disease and 
total knee replacement or secondary to injuries during 
military service.  The examiner explained that the current 
records showed a current prepatellar bursitis; however, the 
Veteran worked many years as a plasterer which would likely 
have given him an occupational hazard for the development of 
prepatellar bursitis due to repeated kneeling or bumping of 
the knees.  This was more likely to have caused the current 
condition as opposed to the temporary and intermittent 
increase in weight bearing related to the left knee condition 
in the last couple of years prior to the left knee 
replacement.  The examiner related that the orthopedic notes 
sometimes state no limp or slight limp, other times note a 
more severe limp.  The Veteran's obesity was also noted to be 
a factor in increasing stress on both knees.  The examiner 
also related that according to medical literature the causes 
of prepatellar bursitis were direct trauma (a fall on the 
patella or direct blow to the knee), recurrent minor injuries 
associated with overuse (repeated kneeling), septic or 
pyogenic process, crystal deposition (gout pseudogout), 
history of inflammatory disease and the person's occupation.  

The Veteran was afforded a VA examination in October 2009 to 
assess the presence and etiology of the right knee 
disability.  The examiner reviewed the claims file and 
considered the Veteran's complaints.  During examination the 
examiner noted the Veteran's gait was antalgic and favored 
the right side.  The diagnosis was right knee patellofemoral 
syndrome with mild tricompartmental osteoarthritis.  The 
examiner explained the Veteran clearly injured the left knee 
while in service and developed a severe osteoarthritis and 
required total knee replacement at the age of 44.  The 
examiner indicated that during that time, per the VA records, 
the Veteran developed an antalgic gait which was sometimes 
described as severely antalgic.  The examiner also noted that 
while in the military the Veteran dislocated the right knee 
although this was not the first incident and may have been 
the fifth.  Dislocation of the patella generally results in 
trauma and damage to the undersurface cartilage of the 
patella as well as contact point of the prominent trochlea on 
the femur and associated cartilage.  The magnetic resonance 
imaging test (MRI) performed in 2008 showed a loss of 
articular cartilage predominantly on the posterior aspect of 
the patella.  The Veteran worked many years plastering, a job 
requiring squatting and kneeling which also can cause damage 
to the patella cartilage.  The Veteran had reported events of 
dislocation, of which, only one was in the military.  Thus, 
the examiner concluded that one could make arguments for and 
against a military service related event which could have led 
to cartilage damage and just as easily could argue that non-
military related events were more likely the source of the 
subpatella findings.  This lends the findings as speculative 
at best.  It also made determining if the right knee 
condition was caused or aggravated by the left in the 
quagmire of speculation.  The examiner explained it was not 
possible to unroll the Veteran's life history and remove the 
dislocations prior to military service, nor remove the long 
term accumulative effect of his occupation from the right 
knee. Therefore, he was left with only mere speculation to 
state the left knee caused or aggravated the right knee or 
that military service caused or aggravated the right knee.

In January 2010, an addendum was provided by the private 
physician that opined the right knee was related to the left 
knee in February 2009.  The private physician indicated that 
he reviewed all the medical records and considered the 
Veteran's occupational history.  The private physician 
related that the Veteran's occupational history prior to the 
left knee total replacement was noncontributory to his 
subsequent right knee disability which is why he did not 
mention it in his prior report.  He related it was not 
speculation, but rather the fact that the Veteran did not 
work as a plasterer after knee replacement.  The physician 
explained the right knee pain did not become a problem until 
after the knee replacement.  The physician explained that 
after knee replacement it was quite common for the opposite 
knee to become symptomatic due to the fact that the knee that 
was not replaced becomes the dominant knee.  The physician 
believed this was the case for the Veteran.  The majority of 
body weight and activities of daily living will put an 
incredible amount of stress to the dominant extremity.  
Therefore, it can be concluded that it is at least as likely 
as not that the Veteran's right knee disability is secondary 
to the left knee replacement.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the present case there are medical opinions both for and 
against a finding for service connection.  As such, there can 
be no doubt that further medical inquiry could be undertaken 
with a view towards development of the claim; however, such 
development would not materially assist the Board in this 
determination. Under the "benefit-of-the- doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance.  In the 
present case, there is no question that the Veteran has both 
a current disability of the right knee and service-connected 
disabilities of the left knee.  Although the February 2004 VA 
examination indicated it was medically impossible for the 
left knee to have caused the right knee, this record was 
created before the Veteran had an actual diagnosis for the 
right knee.  As such, the opinion became less probative once 
the Veteran was noted to have actual pathology of the right 
knee which could be examined.  While the  May 2009 VA 
examination concluded it would be speculative but more likely 
caused by the occupation and weight, the examiner also 
indicated there would have been a temporary intermittent 
increase in weight bearing caused by the left knee 
replacement.  Similarly, the October 2009 VA examination only 
concluded the finding was speculative and it would be 
difficult to know the actual cause of the right knee 
condition.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. 
App. March 25, 2010); Obert v. Brown, 5 Vet. App. 30, 33 
(1993)(noting that speculative opinion is not legally 
sufficient to establish service connection).  Significantly, 
the Veteran has also provided two statement of a private 
physician which concluded it was likely that the left knee 
total replacement, and in particular the shift in weight 
bearing, caused the current right knee disability.  The 
private physician reviewed the records and also provided a 
rationale for the opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999)(holding that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  Additionally, other medical 
evidence of records supports the conclusion that there was an 
altered gait due to the service-connected left knee 
disability.  For example, an October 2002 VA examination for 
the left knee reflected the Veteran walked with a limp on the 
left leg.  Similarly, a December 2003 VA examination 
performed to assess the severity of the left knee noted the 
Veteran walked with a rather marked left-antalgic gait.  The 
Veteran underwent another VA examination in November 2008 to 
assess the severity of the left knee disability and the 
examination report reflects the Veteran had an abnormal gait 
with a moderate limp favoring the right lower extremity.  

Therefore, the Board is of the opinion that the point of 
equipoise in the evidence has been attained.  While it is 
possible that non-service related events, such as the 
Veteran's prior employment as a plasterer, may have impacted 
the right knee, there is evidence reflecting an altered gait 
after left knee surgery and medical evidence showing that 
subsequent trouble with the right knee due to the altered 
gait was not only possible, but common.  Because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for right knee patellofemoral syndrome will be 
granted. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back

The Veteran also seeks service connection for a low back 
disability.  As with the right knee, he claims the altered 
gait from the left knee resulted in a low back disability.  

The Veteran has a current disability of degenerative joint 
disease of the lumbar spine as illustrated by the October 
2009 VA examination.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnoses of the lower back.  In fact, the 
Veteran denied a history of recurrent back pain or any other 
bone, joint or other deformity on the February 1982 report of 
medical history completed in connection with his discharge 
from service.  Similarly, the February 1982 examination 
described the spine and other musculoskeletal system as 
normal.  

However, the Veteran does not contend he injured or was 
treated for his lower back during service.  Rather, as noted 
above, the Veteran argues that his service-connected left 
knee caused his current low back disability.  In this regard, 
the Veteran has a currently diagnosed low back disability and 
service-connected disabilities of left knee total knee 
arthroplasty, formerly evaluated as a medial meniscus tear of 
the left knee with lateral instability and also for 
degenerative joint disease of the left knee.  The remaining 
question is whether there is evidence of a nexus or 
relationship between the current disability and the service-
connected disabilities.

In this regard, a February 2004 VA examination report 
reflects the Veteran related his left knee was injured in 
1981 and the right knee and lower back began bothering him in 
2001.  The Veteran indicated the condition appeared 
spontaneously for no apparent reason.  The Veteran described 
the pain as sharp.  After reviewing the medical records and 
examining the Veteran, the examiner concluded that based upon 
the clinical examination he could not make a definitive 
diagnosis as there was no pathology to render a diagnosis.  
The subjective factor was pain that extended to the right 
knee and leg and objective findings included exquisite 
tenderness over the sacroiliac joint on the right.  The 
examiner concluded it was medically impossible to relate the 
lower back to the left knee.  An addendum reiterated it was 
medically impossible to relate the condition to the left knee 
injury since there was no pathology of the lower back.    

A February 2009 statement of a private physician related that 
the Veteran complained of bilateral knee and lower back pain.  
The physician reviewed a complete medical record and VA 
claims file.  After considering the Veteran's reported 
history and symptoms and examining the Veteran, the physician 
concluded the Veteran had chronic lower back pain and 
osteoarthritis secondary to the altered gait patterns which 
resulted form the total left knee replacement.  The physician 
explained that the Veteran's instability of both knees caused 
a secondary lumbar spine disability.   

The Veteran was afforded a VA examination in October 2009 to 
assess the presence and etiology of any current disability of 
the spine.  The examiner reviewed the claims file and 
considered the Veteran's complaints.  After examining the 
Veteran, the examiner concluded the Veteran had a diagnosis 
of low back pain, mild degenerative joint disease of the 
lumbar spine.  The examiner indicated that the Veteran had 
minimal clinical findings and the x-rays were without 
significant changes.  Given the occupational history, the 
Veteran's age, and morbid obesity there was no indication the 
Veteran had any suggestion of lumbar spine pathology which is 
of significance and not readily explained by personal history 
unrelated to the knee issues.  It is also noted the Veteran 
reported minimizing of the back pain issues since he was no 
longer working and the antalgic gait was rectified by this 
total knee arthroplasty.  The present spine condition was not 
caused nor aggravated by military service or by other 
military service-connected issues.

The January 2010 addendum to the private physician report 
again related that the Veteran's lumbar spinal disability 
developed secondary to the knee disabilities where were 
service-connected.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

As with the claim for the right knee, there is no doubt that 
further medical inquiry could be undertaken with a view 
towards development of the claim; however, such development 
would not materially assist the Board in this determination.  
Under the "benefit-of-the- doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance.  In the 
present case, there is no question that the Veteran has both 
a current disability of the lumbar spine and service-
connected disabilities of the left knee.  Although the 
February 2004 VA examination indicated it was medically 
impossible for the left knee to have caused the lumbar spine, 
this record was created before the Veteran had an actual 
diagnosis of degenerative joint disease of the lumbar spine.  
As such, the opinion is less probative.  While the October 
2009 VA examination concluded the spine was not related to 
the left knee disability, the examiner also appeared to 
indicate the antalgic gait could impact the spine.  
Specifically, the examiner noted the back pain minimized from 
not working and as the antalgic gait was corrected by total 
knee replacement.  On the other hand the private physician 
twice indicated the left knee disability caused altered gait 
patterns that could cause a secondary lumbar spine 
disability.  However, the private physician failed to provide 
much of a rationale for this opinion.  As noted above, 
however, there is sufficient VA medical evidence documenting 
the altered gait pattern.  Therefore, the Board is of the 
opinion that the point of equipoise in the evidence has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for degenerative 
joint disease of the lumbar spine will be granted. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right knee patellofemoral syndrome is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.

Service connection for degenerative joint disease of the 
lumbar spine is granted, subject to the statutes and 
regulations governing the payment of monetary awards.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


